Finch, P. J. (dissenting).
In my opinion the finding of the trial court on the facts should be sustained.
The printed provision of the policy is sufficiently broad to protect the insured. The basic form of the policy was concededly for the account of whom it may concern. The Arizona-California corporation was such a party. Such corporation concededly also had an insurable interest. The provisions of the typewritten rider did not necessarily produce an irreconcilable conflict between the printed provisions of the policy and the rider. In accordance with well-settled principles all parts of a writing are to be given effect if possible and construed harmoniously. Applying these principles, there was no irreconcilable conflict: At the very least this contract of insurance is susceptible of a construction which would afford to the insured the coverage which might reasonably be expected to have been obtained. Especially is this so in the light of the important fact that here the trial court has found as a fact that this ambiguous policy, drawn by the insuring company, was intended to cover this risk.
It is also pertinent to inquire why the express wording of this policy does not include Colletti, whether he was doing business under the name of the Arizona-California Transportation Company as an assumed name or as a partnership or as a corporation. To deny relief here would seem to follow a legalistic conception further than common sense and justice would dictate.
The judgment appealed from should be affirmed.
Merrell, J., concurs.
Judgment so far as appealed from reversed, with costs, and judgment directed in favor of the defendant, appellant, dismissing the complaint, with costs.